Title: General Orders, 22 September 1777
From: Washington, George
To: 

 

Head Quarters  September 22nd 1777.
Watchfulness.Caution. Security.


The Clothier General is immediately to distribute all the cloaths and shoes in his possession.
The army is to march by the right in small divisions or platoons, in this order—first Genl Sullivan’s division—then Lord Stirling’s—then the park of artillery—then Genl Nash’s brigade—then Genl Stephen’s division—then Genl Greene’s—the officers of all ranks are to march in their proper places, and keep their divisions, brigades, regiments and platoons in the most exact order & especially not to suffer a man to quit his place without leave, and that to be granted only, in case of absolute necessity, and then a serjeant is to be left with him to bring him on—There are to be proper guards advanced in front and on the left flank of the army.
